Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5, 9, 21, 23 and 24 are objected to because of the following informalities:  
Claim 5: in line 1, “moving from the” should read “moving 
Claim 9: in line 3, “to releasing a” should read “to release a”
Claim 21: in line 1, “where in” (note space) should read “wherein”. 
Claims 23 and 24: in line 2 of both claims, it is suggested that “a second” read “the second” since the second configuration is already recited. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lever capture mechanism” in claims 22-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 28-31 each includes “the lever capture mechanism” which lacks antecedent basis, noting that a “lever capture mechanism” is first recited in claim 22 (not claim 21). It is further noted that claim 29 includes the limitation “wherein moving the lever capture mechanism to move the lever includes…” which is unclear as there is no previous step of moving the lever capture mechanism to move the lever claimed. It is noted that claim 24 recites such a step (see lines 2-3), but claim 29 does not depend from claim 24. It is suggested that claim 28 be amended to depend from claim 24 in order to overcome the 35 USC 112b rejection of claims 28 and 29, and claims 30 and 31 be amended to depend from claim 22 in order to overcome the 35 USC 112b rejections of claims 30 and 31. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Murakami et al. (US 2007/0100254). Murakami discloses a method comprising receiving a surgical instrument (52/51) into engagement with a grip actuator (30) of a teleoperational activation system ([0072]; at least 2, 20, and 30), wherein the instrument includes movable jaws (51; fig. 11) and wherein the instrument is received in a prearranged gripping configuration (depending on positioning of input device 5; figs. 2), generating a first control signal for manipulating the surgical instrument while maintaining the surgical instrument in the prearranged gripping configuration (e.g. when input is tilted at a position toward “inserting” as per par. [0107], with jaws open as understood in view of [0113]; fig. 4), and generating a second control signal for manipulating the surgical instrument to move from the prearranged gripping configuration to a second configuration (when input is tilted toward space between “inserting” and “close” as per par. [0113]). See especially paragraphs [0104]-[0115]. Regarding claim 3, Murakami discloses that the prearranged gripping configuration is an open configuration as understood in view of par. [0113], which describe advancing the tool in the open configuration until it is reaches a tissue (57), and then closing the jaws while continuing to advance the tool around the tissue (fig. 11,12). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 21, 25, 28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alvarez (US 2011/0015648) in view of Gildenberg (US 2006/0020272). Alvarez discloses a method comprising receiving a surgical instrument into engagement with a grip actuator (316) of a teleoperational activation system (see figs. 1, 12A-C), wherein the surgical instrument includes movable jaws (as understood in view of the term “scissors” in par. [0050], noting also that Alvarez discloses that the tool may be a grasper 214 instead as per figs. 10A,B) and wherein the surgical instrument is received in a prearranged gripping configuration (i.e., prearranged by the location of the handle portions 302/304 when the instrument is connected thereto), and generating a control signal for manipulating the surgical instrument to move from the prearranged gripping configuration to a second configuration (i.e., opening or closing the jaws via pivoting movement of handle 312 or 314: [0050], see also [0003] and [0048]). Alvarez does not expressly disclose generating a first signal for manipulating the surgical instrument (e.g., advancing the instrument by simultaneously moving both pin platforms 326 in the direction 320) while maintaining the surgical instrument in the pre-arranged gripping configuration. 
Gildenberg discloses another activation system for a surgical instrument that includes movable jaws (see 9a or 10a in figs. 1-7). Gildenberg further discloses that the jaws (10a) may be used during a suturing operation that includes generating a first control signal (via controls 2-4; [0029]) for manipulating the surgical instrument while maintaining the surgical instrument in a prearranged gripping configuration (see table 1, step B and first B-C: distal arm 10 with 10a open is moved from the retracted position to the extended position) and generating a second control signal for manipulating the surgical instrument to move from the prearranged gripping configuration to a second configuration (see table 1, second step B-C; jaws 10a moved from open configuration to closed configuration). It would have been obvious to one of ordinary skill in the art to have modified the prior art method of Alvarez to include generating a first control signal for manipulating the surgical instrument (e.g., advancing the grasper) while maintaining the instrument in the pre-arranged griping configuration (e.g., open) as taught by Gildenberg in order to facilitate a suturing operation carried out by the grasper by advancing the jaws in an open configuration until the jaws are positioned to engage a needle and thereafter closed to grasp the needle. 
Regarding claims 2 and 3, the pre-arranged gripping configuration may be a closed gripping configuration or an open gripping configuration of the jaws as taught by Gildenberg (see esp. Table 1 of Gildenberg, wherein jaws may start in the open (jaws 10a) or closed (9a) position, thereafter are moved while remaining in that position, and thereafter actuated to close or open; see also par. [0048], noting that Alvarez discloses that it is known to bias jaws of graspers in either the open or closed configuration).
Regarding claim 4, maintaining the surgical instrument in the pre-arranged gripping configuration includes engaging a lever (302 or 304; fig. 12A of Alvarez) of the surgical instrument with the grip actuator (platforms 326) as understood in view of Alvarez.
Regarding claims 5 and 6, moving the surgical instrument from the prearranged gripping configuration to the second configuration (i.e., opening or closing the jaws) includes moving the lever (either 302 or 304 of proximal manual actuation interface 306) with the grip actuator (326) via operation of a motor ([0050]) as understood by one of ordinary skill in the art.
Regarding claim 9, as taught by Gildenberg, moving the surgical instrument from the prearranged gripping configuration to the second configuration includes actuating the jaws to release a surgical accessory (e.g., needle) from a grip of the jaws and therefore such a step would have been obvious in order to facilitate a suturing operation (consider jaws 9a, received in closed position and later opened to release needle as per Steps A-C of table 1 of Gildenberg).
Regarding claim 21, the lever (302 or 304) is coupled to the movable jaws such that a first position of the lever corresponds to an open configuration of the jaws and a second position of the lever corresponds to a closed configuration of the jaws, as would have been obvious to one of ordinary skill in the art in view of figures 12A,B, par. [0048] and [0050].
Regarding claim 25, Alvarez discloses that the lever capture mechanism can be moved linearly (direction 318 or 320; fig. 12A). It would have been obvious to move the lever capture mechanism linearly any time linear retraction or advancement of the entire tool is desired (e.g., during insertion of the tool through an incision and into the abdominal cavity, wherein the trajectory from the incision to the target tissue is a straight line). It is noted that the broadest reasonable interpretation of the claim, as currently worded, does not require that linear movement of the lever capture mechanism causes the lever to move between the earlier claimed first and second positions.
Regarding claim 28, the grip actuator comprises a curved surface configured to engage the lever (noting pins have circular cross-section; see also post elements 322,324: fig. 12B).
Regarding claim 30, the lever capture mechanism (pin matrix 326) includes a socket, wherein socket is given its broadest reasonable interpretation of a natural or artificial hollow into which something fits (consider space between pins of lever capture mechanism 326 into which 302/304 fit), and a clamp, wherein clamp is given its broadest reasonable interpretation of a device designed to hold onto something tightly; consider pins, which hold onto the lever 302 or 304).
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alvarez in view of Gildenberg as applied to claim 1 above and further in view of Bendel et al. (US 5,242,458). Alvarez in view of Gildenberg discloses the method substantially as stated above except for compressing a spring as claimed and adjusting a ratcheting mechanism as claimed. 
Alvarez discloses another embodiment of a grasper (figs. 10A,B) wherein actuation of a compression actuation member (288) compresses a spring ([0048]). Bendel discloses another surgical grasper that is actuated by pivoting a lever (2) of the handle (1,2), noting the similar configurations of the handles of the surgical instruments of Alvarez and of Bendel.  Bendel further discloses that the surgical instrument includes a spring (4 in fig. 1; 104 in fig. 2) that biases the grasper in an open configuration such that there is no interference with a surgeon’s manipulation of the instrument with the jaws open (col. 3, ll. 11-18; col. 3, line 68-col. 4, line 4) and a ratchet mechanism (13/14 in fig. 1; 113,114 in fig. 2) that is used to selectively lock the handle portions (1, 2) of the handle relative to each other (col. 2, ll. 65-68). It would have been obvious to one of ordinary skill in the art to have modified the prior art surgical instrument of Alvarez to include a spring and a ratchet mechanism as taught by Bendel in order to bias the grasper shown in fig. 12A into an open configuration such that there is no interference with a surgeon’s manipulation of the instrument with the jaws opened and allow locking of the handles (and thus the jaws of the grasper) in a desired gripping configuration. With such a modification, the step of moving the surgical instrument from the prearranged gripping configuration (open configuration) to the second configuration (closed configuration) via movement of the lever includes compressing a spring and adjusting a ratchet mechanism (which moves with the lever as understood by one of ordinary skill in the art in view of fig. 1 of Bendel).
Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alvarez in view of Gildenberg as applied to claim 21 above and further in view of Melville et al. (US 2009/0314112). Alvarez in view of Gildenberg disclose the method substantially as stated above in more detail including a grip actuator (326) that includes a lever capture mechanism (pins of pin platform 326). The lever capture mechanism is described as a pin matrix platform similar to those available under the tradename “Gator GripTM”. A pin matrix platform is considered an equivalent of the corresponding structure described in the specification since it comprises a mechanical linkage between the grip actuator and the lever that performs the same function of capturing the lever of a surgical tool (see fig. 12A and [0050] of Alvarez). Gator grips include spring biased pins forming a pin matrix platform. Furthermore, such spring biased pins forming a pin matrix platform for robotic grippers are known in the art. Melville discloses another robotic gripper (See entire document), wherein the gripper comprises a pin matrix platform (see fig. 2), the pins (120) biased in an outward normal direction with respect to the main body (102) of the pin platform. The pins capture an object meant to be gripped by the robotic gripper. A biasing component (spring 131) biases each of the pins towards the object (50) to be gripped ([0031]). It would have been obvious to one skilled in the art to have modified the prior art of Alvarez to use a pin platform that includes a bias component (spring 131) associated with each pin, the bias component urging the lever capture mechanism (pins of pin platform 326 of Alvarez) toward the lever to be gripped, because such a configuration for robotic grippers is known in the art and allows the pins to conform to a gripped object that offers no obvious flat space against which to exert an attractive force ([0005] of Melville). 
Regarding claim 23, manipulating the surgical instrument to move from the prearranged gripping configuration to the second configuration includes urging the lever capture mechanism toward the lever with the bias component since the bias component (spring 131 taught by Melville) urges the pins of the lever capture mechanism toward the lever in order to maintain a hold on the lever as the surgical instrument is manipulated (i.e., lever is moved by lever capture  mechanism) to move from jaws between the open and closed configurations. 
Claims 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alvarez in view of Gildenberg, and Melville as applied to claim 24 above and further in view of Bendel. Alvarez in view of Gildenberg and Melville discloses the invention substantially as stated above, wherein moving the lever capture mechanism to move the lever includes pivoting the lever about a pivot axis, but does not expressly disclose a pivot connector such that the lever pivots about the pivot connector. Bendel discloses that it is known to join a pivoting lever handle (2) to a stationary handle (1) of a surgical grasper via a pivot connector (unnumbered pin illustrated in fig. 1) about which the lever pivots in order facilitate a pivoting connection between the movable lever and stationary handle. It would have been obvious to one of ordinary skill in the art to have modified the prior art surgical instrument of Alvarez to include a pivot connector as taught by Bendel, such that moving the lever capture mechanism to move the lever includes pivoting the lever about a pivot connector, since Bendel discloses that a pivot connector for joining a movable lever handle to a stationary handle is well known in the art and such a modification merely leads to the predictable result of providing a well-known pivoting connection between the two handle portions (302,304) of Alvarez.  
 Regarding claim 27, Bendel further teaches including a spring (4, in fig. 1 or 104 in fig. 2) coupled between the lever and the jaws (e.g., between proximal-most end of lever and distal-most end of jaws) in order to bias the jaws into an open configuration such that there is no interference with a surgeon’s manipulation of the instrument with the jaws open (col. 3, ll. 11-17 of Bendel). It would have been obvious to one of ordinary skill in the art to have provided a similarly positioned spring on the surgical instrument of Alvarez so that it too may have the associated advantages. With such a modification, moving the lever of Alvarez in view of Gildenberg, Melville, and Bendel compresses the spring in order to close the jaws.

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as suggested by the examiner above and to include all of the limitations of the base claim and any intervening claims (which includes claims 4, 21, 22, 24, and 28 in order to provide proper antecedent basis for all terms and limitations in claim 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/8/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771